Title: From Alexander Hamilton to Thomas Parker, 2 January 1800
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            NY. Jay. 2nd. 1800—
          
          I have received your letters of the fourteenth and nineteenth of December—
          The attention of the Secretary Pay Master General has been heretofore been called to the case of Mr. Davidson, and I have just written to him again on the subject.
          The arrangement of relative rank which I transmitted you was merely a copy of the one forwarded to yourself with some few transpositions—
          The name of Mr. Little is not in that list—I conclude therefore that his appointment is of subsequent date, and he will of course rank after those who received their appointments at an earlier day.
          Provision is made by law for the appointment of four Chaplains, and I have mentioned Mr. Hill to the S of War as recommended by you—No compensation however can be received for services that precede a regular appointment—you will send me the Christian name of Mr. Hill, and to inform me how long he has been officiating
          Col. Parker—
        